 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL FROST,                                     No. 2:18-cv-03002-TLN-CKD
12                      Plaintiff,
13          v.                                          ORDER
14   J. WATSON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 23, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed April 23, 2019 (ECF No. 8), are adopted in

 3   full; and

 4           2. Plaintiff’s claim for violation of the Prison Rape Elimination Act is dismissed without

 5   leave to amend.
     Dated: July 2, 2019
 6

 7

 8

 9
                                      Troy L. Nunley
10                                    United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
